


109 HR 5725 IH: To amend the Florida National Forest Land Management Act

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5725
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Crenshaw (for
			 himself and Mr. Boyd) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Florida National Forest Land Management Act
		  of 2003 to authorize the conveyance of an additional tract of National Forest
		  System land under that Act, and for other purposes.
	
	
		1.Conveyances under Florida
			 National Forest Land Management Act of 2003
			(a)Additional
			 conveyance authorizedSubsection (b) of section 3 of the Florida
			 National Forest Land Management Act of 2003 (Public Law 108–152; 117 Stat.
			 1919) is amended—
				(1)by striking
			 and at the end of paragraph (17);
				(2)by redesignating
			 paragraph (18) as paragraph (19);
				(3)by inserting after
			 paragraph (17) the following new paragraph:
					
						(18)tract W–1979, located in Leon County
				consisting of approximately 114 acres, within T. 1 S., R. 1 W., sec.25;
				and
						;
				and
				(4)in paragraph (19),
			 as so redesignated, by striking (17) and inserting
			 (18).
				(b)Additional use
			 of proceedsParagraph (2) of
			 subsection (i) of such section (117 Stat. 1921) is amended—
				(1)by striking
			 and at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)acquisition, construction, or maintenance
				of administrative improvements for units of the National Forest System in the
				State.
						.
				(c)Limitations on
			 use of proceedsSubsection (i) of such section is further amended
			 by adding at the end the following new paragraphs:
				
					(3)Geographical and
				use restriction for certain conveyanceNotwithstanding paragraph (2), proceeds
				from the sale or exchange of the tract described in subsection (b)(18) shall be
				used exclusively for the purchase of inholdings in the Apalachicola National
				Forest.
					(4)Restriction on
				use of proceeds for administrative improvementsProceeds from any sale or exchange of land
				under this Act may be used for administrative improvements, as authorized by
				paragraph (2)(C), only if the land generating the proceeds was improved with
				infrastructure.
					.
			
